DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2018-037960 filed on 03/02/2018. 
Claim Interpretation
Claim 1 recites the limitation “collector” with the structure in specifications on page 23 line 20 “camera unit or locator unit”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (US20190139415).
Regarding claim 1, Sakaguchi teaches vehicle travel control device comprising: 
a travel information collector configured to collect travel environment information of a first vehicle, the travel environment information at least comprising travel information of the first vehicle, ambient environment information of the first vehicle comprising external appearance information of a second vehicle, and first-vehicle lane information used for recognizing a traveling lane of the first vehicle ([0036] disclosing a GPS receiver to determine the own vehicle position on the map “travel information of the first vehicle”. [0037] disclosing the external situation recognition unit uses the external sensor to recognizes external information such as other vehicles “second vehicle” around the host vehicle, see also [0064] disclosing determining the size of the other vehicle, i.e., external appearance of a second vehicle. [0036] and [0037] disclosing the vehicle determines its own location on the map and determines a merging point from a branch lane to a main line, i.e., first-vehicle lane information for recognizing a traveling lane of the first vehicle. It is interpreted that the sensors such as the GPS receiver and the external sensor are travel information collector).
and a travel control unit configured to perform travel control of the first vehicle on a basis of the travel environment information collected by the travel information collector ([0071]-[0075] disclosing a control unit that controls the travel of the host vehicle based on travel information such as own vehicle position and external situation obtained by the external situation recognition unit), 
wherein the travel control unit is configured to, when the traveling lane of the first vehicle is a nonpriority lane and the first vehicle is to merge from nonpriority lane into a priority lane, perform control for causing the first vehicle to travel along a lane boundary line of the traveling lane, on a basis of the travel environment information collected by the travel information collector ([0060] disclosing when determining that a merge is not easy from a branch line “nonpriority lane” towards a main line “priority lane” to select waypoint on the branch line close to the end edge E of the branch line, see figure 4 showing the waypoints are selected along a lane boundary line in the branch line “travelling lane” of the first vehicle. This is interpreted as perform control to cause the first vehicle to travel along the boundary line of the traveling lane based on the travel information). 

Regarding claim 2, Sakaguchi teaches he vehicle travel control device according to Claim 1, wherein the travel control unit is configured to perform the control such that a side surface of the first vehicle is parallel to the lane boundary line ([0030]-[0031] disclosing the waypoints are set in an extending direction of the lane at a center position of the branch line “travelling lane”, i.e., parallel to the boundary of the lane. [0060] disclosing when determining that a merge is not easy from a branch line “nonpriority lane” towards a main line “priority lane” to select waypoint on the branch line close to the end edge E of the branch line, see figure 4 showing the waypoints are selected along a lane boundary line in the branch line “travelling lane” of the first vehicle. It is interpreted from the citations that the vehicle travels along the extending direction of the lane to follow the waypoints until the end edge of the merging lane, i.e., the first vehicle travels parallel to the lane boundary line). 

Regarding claim 5, vehicle travel control device comprising: circuitry configured to:
collect travel environment information of a first vehicle, the travel environment information at least comprising travel information of the first vehicle, ambient environment information of the first vehicle comprising external appearance information of a second vehicle, and first-vehicle lane information used for recognizing a traveling lane of the first vehicle ([0036] disclosing a GPS receiver to determine the own vehicle position on the map “travel information of the first vehicle”. [0037] disclosing the external situation recognition unit uses the external sensor to recognizes external information such as other vehicles “second vehicle” around the host vehicle, see also [0064] disclosing determining the size of the other vehicle, i.e., external appearance of a second vehicle. [0036] and [0037] disclosing the vehicle determines its own location on the map and determines a merging point from a branch lane to a main line, i.e., first-vehicle lane information for recognizing a traveling lane of the first vehicle);
perform travel control of the first vehicle on a basis of the collected travel environment information ([0071]-[0075] disclosing a control unit that controls the travel of the host vehicle based on travel information such as own vehicle position and external situation obtained by the external situation recognition unit), and 
 when the traveling lane of the first vehicle is a nonpriority lane and the first vehicle is to merge from the nonpriority lane into a priority lane, perform control for causing the first vehicle to travel along a lane boundary line of the traveling lane, on a basis of the collected travel environment information ([0060] disclosing when determining that a merge is not easy from a branch line “nonpriority lane” towards a main line “priority lane” to select waypoint on the branch line close to the end edge E of the branch line, see figure 4 showing the waypoints are selected along a lane boundary line in the branch line “travelling lane” of the first vehicle. This is interpreted as perform control to cause the first vehicle to travel along the boundary line of the traveling lane based on the travel information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Sakaguchi (US20190139415) in view of Kashiba (US20160214612).
Regarding claim 3, Sakaguchi teaches the vehicle travel control device according to Claim 1. Sakaguchi does not teach wherein the travel control unit is configured to identify a predicted time point at which the first vehicle is to pass through a set target travel path in a traveling direction of the first vehicle on a basis of the travel environment information collected by the travel information collector, and wherein, in a case where the travel control unit determines that the second vehicle is to hinder the first vehicle from pass through a set target travel path at the predicted time point, the travel control unit is configured to perform deceleration control before the predicted time point is reached.
Kashiba teaches teach wherein the travel control unit is configured to identify a predicted time point at which the first vehicle is to pass through a set target travel path in a traveling direction of the first vehicle on a basis of the travel environment information collected by the travel information collector, and wherein, in a case where the travel control unit determines that the second vehicle is to hinder the first vehicle from pass through a set target travel path at the predicted time point, the travel control unit is configured to perform deceleration control before the predicted time point is reached ([0048] disclosing generating the travel plan for the merging travel based on other vehicle information. [0049] disclosing calculating a time difference between the arrival time of the host vehicle at the merging place and the arrival time at the merging place in the merging candidate space, wherein the merging candidate space is a space between other vehicles on the main lane, which is interpreted as calculating a predicted time at which the host vehicle is to pass through the set target travel path based on the travel information by sensors “travel information collector”. [0049] further discloses decelerating the vehicle to enter the candidate space, which is interpreted as performing deceleration before the predicted time of the merging is reached in order to enter a space between two vehicles, i.e., when a second vehicle hinders the first vehicle from passing through a target travel path at the predicted time point. see also [0051]-[0052] disclosing stopping the host vehicle based on the another vehicle information. [0062] discloses another vehicle information may be an accident in the merging destination lane “priority lane”, i.e., second vehicle that hinders the first vehicle’s path).
Sakaguchi and Kashiba are analogous art because they are in the same field of endeavor, autonomous vehicle merging control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sakaguchi to incorporate the teaching of Kashiba of wherein the travel control unit is configured to identify a predicted time point at which the first vehicle is to pass through a set target travel path in a traveling direction of the first vehicle on a basis of the travel environment information collected by the travel information collector, and wherein, in a case where the travel control unit determines that the second vehicle is to hinder the first vehicle from pass through a set target travel path at the predicted time point, the travel control unit is configured to perform deceleration control before the predicted time point is reached in order to stop the host vehicle in the merging lane when it is determined that a safe merging cannot be performed as taught by Kashiba in at least [0051]-[0052].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Sakaguchi (US20190139415) in view of Sugiura (US20180194363).
Regarding claim 4, Sakaguchi teaches the vehicle travel control device according to Claim 1. Sakaguchi does not teach wherein, in a case where a set distance of the nonpriority lane is shorter than a first predetermined distance or in a case where a remaining distance to an end of the nonpriority lane is shorter than a second predetermined distance, the travel control unit is configured to perform the control for causing the first vehicle to travel along the lane boundary line when the first vehicle traveling on the nonpriority lane is to merge into the priority lane.
Sugiura teaches wherein, in a case where a set distance of the nonpriority lane is shorter than a first predetermined distance or in a case where a remaining distance to an end of the nonpriority lane is shorter than a second predetermined distance, the travel control unit is configured to perform the control for causing the first vehicle to travel along the lane boundary line when the first vehicle traveling on the nonpriority lane is to merge into the priority lane (figure 4 disclosing a route K along the boundary line of the travelling lane of the host vehicle “first vehicle” while travelling on a merging lane “nonpriority lane” which passes through a merging point GT at the end of the merging lane. [0066] disclosing that the merging point GT is at the intersection of the merging road and the main lane. [0087]-[0088] disclosing a distance to the merging point “remaining distance to the end of the merging lane “nonpriority lane” is less than a threshold distance to start the merging assistance, [0092] further discloses the vehicle travels along the route k. it is interpreted from the above citations that when the remaining distance to the end of the nonpriority lane is reached, the vehicle travels along the boundary line when the vehicle is to merge onto a priority lane).
Sakaguchi and Sugiura are analogous art because they are in the same field of endeavor, autonomous vehicle merging control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sakaguchi to incorporate the teaching of Sigiura of wherein, in a case where a set distance of the nonpriority lane is shorter than a first predetermined distance or in a case where a remaining distance to an end of the nonpriority lane is shorter than a second predetermined distance, the travel control unit is configured to perform the control for causing the first vehicle to travel along the lane boundary line when the first vehicle traveling on the nonpriority lane is to merge into the priority lane in order to control the vehicle to merge according to a set path when the distance to the merging point is below a threshold distance as taught by Sugiura ([0087]-[0088]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	US20180129206 disclosing a merging assist to stop a vehicle in a merging lane in case the merge is not possible. 
	US20090138193 disclosing travelling parallel to the main lane while merging onto main lane.
US20190180625 disclosing different merge strategies when the length of the merging lane is short.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664